Citation Nr: 0605133	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  02-02 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the 2nd, 3rd and 4th 
metacarpophalangeal (MCP), proximal interphalangeal (PIP) and 
distal interphalangeal (DIP) joints, left hand.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the 2nd, 3rd and 4th 
MCP, PIP and DIP joints, right hand.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1989.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The veteran is right handed.

3.  The veteran's left hand disability manifests as swelling, 
increased on repetitive motion and during flare-ups, 
diminished grip strength, limitation of motion with pain, and 
flexion contractures of the 3rd and 4th PIP and DIP joints.     

4.  The veteran's right hand disability manifests as 
swelling, increased on repetitive motion and during flare-
ups, diminished grip strength, limitation of motion with 
pain, and flexion contractures of the 3rd and 4th PIP and DIP 
joints.     

5.  Neither of the veteran's hand disability pictures is so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative joint disease of the 
2nd, 3rd and 4th MCP, PIP and DIP joints, left hand, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5218, 5222, 5225-5227, 5229, 
5230 (2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5218, 5222, 
5225, 5226, 5227 (2001).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative joint disease of the 
2nd, 3rd and 4th MCP, PIP and DIP joints, right hand, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5218, 5222, 5225-5227, 5229, 
5230 (2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5218, 5222, 
5225, 5226, 5227 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to submit and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has provided the veteran adequate notice and 
assistance with regard to the claims on appeal such that the 
Board's decision to proceed in adjudicating these claims does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice on his 
claim for service connection for left hand and right hand 
disabilities in January 2001, before granting those claims in 
a rating decision dated in February 2001.  The veteran then 
appealed the initial 10 percent evaluations assigned those 
disabilities.  The veteran's appeal thus ensues not from the 
original service connection claims, but from a notice of 
disagreement, which raises new claims for higher initial 
evaluations.  

In such a case, the aforementioned notice requirements of the 
VCAA do not apply.  Rather, because VA furnished the veteran 
VCAA notice pursuant to 38 U.S.C.A. 
§ 5103(a) (West 2002) pertaining to his service connection 
claims, after the filing of the notice of disagreement, the 
veteran was not entitled to additional VCAA notice pertaining 
to his newly raised claims for higher initial evaluations.  
Instead, to ensure that the veteran was adequately informed, 
VA was required to issue a statement of the case, which 
notified the veteran of the law and regulations pertinent to 
his appeal and the evidence upon which the RO relied in 
assigning the initial evaluations at issue.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  In this case, the RO provided the 
veteran such a statement of the case in March 2002, thereby 
satisfying the notice requirements of the VCAA, as 
interpreted in VAOPGCPREC 8-2003.   

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records to be obtained in support of the veteran's 
claims.  38 U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  For 
instance, it secured and associated with the claims file all 
evidence the veteran identified as being pertinent to his 
claims, including VA and private treatment records.  Since 
then, in a VA Form 21-4138 (Statement in Support of Claim) 
received in January 2001, the veteran has indicated that he 
has no additional medical records to submit and has asked the 
Board to proceed in adjudicating his claims.

In addition, the RO conducted medical inquiry in an effort to 
substantiate this appeal by affording the veteran VA 
examinations, during which examiners addressed the severity 
of the veteran's left and right hand disabilities.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

The veteran seeks higher initial evaluations for his left and 
right hand disabilities.  He claims that the 10 percent 
evaluations initially assigned these disabilities do not 
adequately reflect the severity of his left and right hand 
symptomatology.  Allegedly, such symptomatology includes 
pain, cramping, numbness, tingling and stiffness in both 
hands and affects the veteran's ability to work and to 
participate in certain activities, including woodworking, 
gardening, working on cars, and doing electrical and plumbing 
jobs around the house.  The veteran's representative argues 
that the veteran is entitled to separate compensable 
evaluations for deformities of his hands, including of the 
right and left middle fingers and the right fourth finger.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the RO has evaluated the veteran's left hand 
and right hand disabilities as 10 percent disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  DC 5010 
provides that arthritis that is due to trauma and 
substantiated by x-rays is to be rated as degenerative 
arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5010 (2005). 

DC 5003 provides that this type of arthritis is to be rated 
based on limitation of motion of the part affected, under the 
appropriate DC for the specific joint involved. When, 
however, the limitation of motion of the specific joint is 
noncompensable under the appropriate DC, an evaluation of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the arthritis is to be 
assigned a 10 percent evaluation with x-ray involvement of 
two or more major joints or two or more minor joint groups 
and a 20 percent evaluation with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, DC 5003 (2005).

Effective August 26, 2002, the criteria for rating the 
specific joints involved in this case, the joints of the 
digits of the hands, were amended.  See 67 Fed. Reg. 48,784, 
48,787 (2002) (codified at 38 C.F.R. § 4.71a, DCs 5216-5230 
(2005)).  Where the law or regulations governing a claim 
change while the claim is pending, as in this case, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  For the period 
prior to the effective date of the change, however, the Board 
must apply the former version of the regulation.  VAOPGCPREC 
3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,422 (2000).

Prior to August 26, 2002, a 10 percent evaluation was 
assignable for favorable ankylosis of the thumb, index and 
middle fingers (dominant or nondominant).  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5224-5226 (2001).  A 20 percent 
evaluation was assignable for unfavorable ankylosis of the 
thumb (dominant or nondominant).  38 C.F.R. § 4.71a, DC 5224 
(2001).  A noncompensable (0 percent) evaluation was 
assignable for ankylosis of any other finger.  38 C.F.R. 
§ 4.71a, DC 5227 (2001).  Extremely unfavorable ankylosis was 
to be rated as an amputation under DCs 5152 through 5156.  
38 C.F.R. § 4.71a, DC 5227, Note (2001).  

Evaluations in excess of 10 percent were assignable for 
favorable and unfavorable ankylosis of multiple fingers, 
including the index, middle and ring, under DCs 5218 and 
5222.  38 C.F.R. § 4.71a, DCs 5218, 5222 (2001).  DCs 5220 
through 5223, which governed ratings of favorable ankylosis 
of the fingers, applied if there was limited motion 
permitting flexion of the tips of the tips of the fingers to 
within 2 inches (5.1 cms.) of the transverse fold of the 
palm.  Limitation of motion of less than 1 inch (2.5 cms.) in 
either direction was not considered disabling.  38 C.F.R. 
§ 4.71a, Note (a) following DC 5223 (2001).

Unfavorable ankylosis existed where it was not possible to 
bring the finger to within two inches (5.1 cm.) of the median 
transverse fold of the palm or when the MCP and PIP joints 
were both ankylosed.  38 C.F.R. § 4.71a, Notes (2), (3) 
preceding DC 5216 (2001).  Ankylosis of the MCP and PIP 
joints, with either joint in extension or extreme flexion, 
was to be rated as amputation.  38 C.F.R. § 4.71a, Note (1) 
preceding DC 5216.  Extremely unfavorable ankylosis of the 
fingers existed when all joints were in extension or in 
extreme flexion or with rotation and angulation of the bones.  
38 C.F.R. § 4.71a, Note (a) following DC 5219 (2001).  

Effective August 26, 2002, an evaluation of a disability of 
the finger(s) may be assigned based on limitation of motion.  
A noncompensable evaluation is assignable for limitation of 
motion of the ring or little finger.  38 C.F.R. § 4.71a, DC 
5230 (2005).  A 10 percent evaluation is assignable for 
limitation of motion of the index or long finger (dominant or 
nondominant) with a gap of one inch (2.5 cm.) or more between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  38 C.F.R. 
§ 4.71a, DC 5229 (2005).  A 10 percent evaluation is 
assignable for limitation of motion of the thumb (dominant or 
nondominant) with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228 
(2005).  A 20 percent evaluation is assignable for limitation 
of motion of the thumb (dominant or nondominant) with a gap 
of more than two inches (5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
38 C.F.R. § 4.71a, DC 5228.

A 10 percent evaluation is also assignable for ankylosis, 
unfavorable or favorable, of the index and long fingers 
(dominant or nondominant).  38 C.F.R. § 4.71a, DCs 5225, 5226 
(2005).  A 20 percent evaluation is assignable for favorable 
ankylosis of three digits of the hand, including the index, 
long and ring (nondominant).  A 30 percent evaluation is 
assignable for favorable ankylosis of three digits of the 
hand, including the index, long and ring (dominant).  
38 C.F.R. § 4.71a, DC 5222 (2005).  A 30 percent evaluation 
is also assignable for unfavorable ankylosis of three digits 
of the hand, including the index, long and ring 
(nondominant).  A 40 percent evaluation is assignable for 
unfavorable ankylosis of three digits of the hand, including 
the index, long and ring (dominant).  38 C.F.R. § 4.71a, DC 
5218 (2005).

There are rules that apply in evaluating the severity of 
ankylosis or limitation of motion of single or multiple 
digits of the hand.  For instance, for the index, long and 
ring fingers, zero degrees of flexion represents the fingers 
fully extended, making a straight line with the rest of the 
hand.  The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the MCP and PIP joints flexed 
to 30 degrees and the thumb abducted and rotated so that the 
thumb pad faces the finger pads.  Joints in these positions 
are considered in a favorable position.  For such fingers, 
the MCP joint has a range of zero to 90 degrees of flexion; 
the PIP joint has a range of zero to 100 degrees of flexion; 
and the DIP joint has a range of zero to 70 or 80 degrees of 
flexion.  38 C.F.R. § 4.71a, Note (1) preceding DC 5216 
(2005).

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis or limitation of motion, 
the disability is to be rated at that level that best 
represents the overall disability, i.e., amputation, 
unfavorable ankylosis, favorable ankylosis, or limitation of 
motion, assigning the higher level of evaluation when the 
level of disability is equally balanced between two levels.  
38 C.F.R. § 4.71a, Note (2) preceding DC 5216 (2005).

Ankylosis of both the MCP and PIP joints, with either joint 
in extension or in extreme flexion, is to be rated as 
amputation.  Ankylosis of both the MCP and PIP joints, even 
though each is individually in a favorable position, is to be 
rated as unfavorable ankylosis.  With only one joint in a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm.  If possible, such ankylosis should be rated as 
favorable; if not possible, such ankylosis should be rated as 
unfavorable.  38 C.F.R. § 4.71a, Note (3) preceding DC 5216 
(2005).

Based on these criteria and the evidence discussed below, the 
Board finds that the veteran's left hand disability picture 
and his right hand disability picture do not more nearly 
approximate the criteria for evaluations in excess of 10 
percent under any applicable DC.

As previously indicated, the veteran had active service for 
in excess of 20 years, from May 1968 to May 1989.  Thrice 
during this time period, the veteran sought treatment for 
hand complaints.  In November 1988, he reported that he had 
injured his left middle finger the previous night when he hit 
it between a door frame and a freezer.  X-rays showed no 
fracture.  An examiner noted that the veteran's 3rd PIP of 
the left hand and his nail bed were slightly erythematous and 
tender to palpation.  He also noted that there was an 
abrasion under the nail bed.  He diagnosed contusion/abrasion 
with hemorrhage under nail.  He recommended icing and 
avoiding activities that would aggravate the condition.  In 
December 1988, the veteran reported that he had been having 
numbness and tingling in both hands.  He also reported that 
such symptoms typically manifested every three days and 
lasted for five to ten minutes.  He specified that the 
numbness occurred in the 2nd, 3rd, 4th and 5th digits and then 
developed into cramping.  The examiner noted normal pulses, 
no sensory or neurological deficits, full range of motion and 
good strength.  X-rays were normal.  In February 1989, the 
veteran again reported tingling, numbness and cramping in 
both hands.  An examiner noted no abnormalities, but 
diagnosed bilateral paresthesia of both hands.  During a 
retirement examination conducted in January 1989, the veteran 
reported no hand complaints and an examiner noted a normal 
clinical evaluation of the upper extremities.  

Since discharge from service, the veteran has received VA and 
private outpatient treatment for hand complaints and 
undergone VA examinations of his hands.  In October 1993, he 
received private treatment for pain in, and mild tenderness 
to palpation of, the volar aspect of the 3rd left MCP joint.  
A physician noted full range of motion, diagnosed synovitis 
and prescribed pain medication.  In November 1993, the 
veteran reported that, despite the medication, he continued 
to have pain in his 3rd left MCP joint.  He also reported 
locking there and difficulty opening and closing his digits.  
A private physician confirmed locking and triggering of the 
left 3rd finger with tenderness to palpation of the ventral 
aspect of the MCP.  He also noted a nodule of the flexor 
tendon in the area.  He diagnosed flexor tenosynovitis with 
trigger finger and administered a steroid injection.  During 
follow-up visits in December 1993 and October 1994, the 
physician noted that the hand pain, locking and stiffness had 
resolved after the injection and that the veteran had 
excellent range of motion.

Beginning in October 1997, the veteran received private 
chiropractic care for, in part, complaints of swollen and 
numb fingers.  In December 1997, he sought additional 
treatment from one of the private physicians noted above.  He 
indicated that his hand pain had returned, this time in the 
3rd right PIP joint.  X-rays showed primary osteoarthritis 
bilaterally.  The physician noted some bony hypertrophy, 
diagnosed probable flaring degenerative arthritis, and 
administered another steroid injection.  According to this 
physician, as of October 1998, the veteran was doing superbly 
in response.  

According to VA outpatient treatment records dated from 
August 1998 to September 1998, however, the veteran continued 
to have difficulty with right finger swelling and pain, which 
interfered with his grip.  Treatment providers noted pain and 
swelling of the 3rd right PIP joint and MCP joints 
bilaterally with limited range of motion.  One physician 
indicated that the condition was relatively asymptomatic.  
Another physician administered a steroid injection.  In 
September 1998, that physician wrote a statement excusing the 
veteran from work for two to three days based on a need to 
rest his right hand due to an arthritic flare.  In December 
1998, that physician noted stiffness of the hands 
bilaterally.  

The veteran underwent a VA joints examination in April 1999, 
during which time he reported swelling of the 3rd right 
finger.  He indicated that his hand pain, which was worse in 
the morning and responded to steroid injections, medication 
and ice, necessitated taking off work once every three 
months.  The examiner noted full range of motion of all 
fingers and mild swelling of the 3rd right MCP joint.  He 
indicated that the veteran was able to snap his fingers 
without problems.  The examiner noted no neurological 
abnormalities.  He diagnosed bilateral osteoarthritis of the 
2nd and 3rd fingers bilaterally.  

In March 1999, May 1999 and June 1999, VA and private 
treatment providers noted flare-ups of hand pain and swelling 
in the veteran's 3rd right PIP joint.  They prescribed 
medication.  In May 2000, a VA physician explained that the 
veteran had osteoarthritis, which typically developed slowly 
and over time in joints that suffered overuse, and Heberden's 
and Bouchard' s notes in multiple digits of both hands.  She 
indicated that these conditions interfered with the veteran's 
work as a service cook and baker, necessitated taking several 
days off due to stiffness and locking in the hands, and 
precluded him from engaging in certain activities in which he 
is interested, including bowling.  

During a VA hand, thumb and fingers examination conducted in 
August 2000, the veteran complained of hand pain, an 
inability to flex his fingers, particularly in cold weather, 
finger deformities, difficulty driving long distances, 
spasms, poor circulation, swelling, redness, and an inability 
to bowl, fix cars and do plumbing and electrical work.  The 
examiner noted deformities of the 2nd and 3rd right fingers 
and 3rd left finger, tenderness and swelling of the 2nd right 
and left MCP joints, a 4th right finger that was deviated to 
the left, fair hand movements and motor power bilaterally, 
painful flexion and extension bilaterally, and palpable 
radial pulses and reflexes in the upper limits.  X-rays 
showed mild degenerative changes of the 3rd and 4th PIP and 
DIP joints bilaterally.  The examiner diagnosed bilateral 
hand pain and swelling and deformity of the MCP joints.  

During a private evaluation in November 2001, the veteran 
reported bilateral hand PIP and DIP joint discomfort and 
stiffness of his PIP joints, which resolved within an hour of 
waking up.  The physician noted bony hypertrophy of the PIP 
joints without synovitis and developing bony hypertrophy of 
the DIP joints.  He diagnosed primary osteoarthritis in the 
PIP and DIP joints. 

From May 2002 to December 2002, during VA outpatient 
treatment visits, the veteran reported bilateral hand pain.  
Treatment providers noted bony thickening at the 3rd and 4th 
PIP and DIP joints, mild tenderness at the 3rd and 4th MCP 
joints, and normal strength and sensation. 

During a VA joints examination conducted in January 2005, the 
veteran reported hand pain, which caused him to lose 10 days 
of work during the past year, difficulty with fine motor 
skills, swelling in his fingers, and weakness.  The examiner 
noted an inability to straighten completely his 2nd and 3rd 
fingers at the PIP joints, grip strength bilaterally of 4/5, 
active synovitis of the 2nd, 3rd, 4th PIP and DIP joints 
bilaterally, and normal wrist and thumb joints with no 
deformities or tenderness.  
X-rays of the hands showed a slight progression of 
osteroarthritis.

During a VA joints examination conducted in March 2005, the 
veteran had flexion of the 2nd MCP joints bilaterally from 0 
to 85 degrees without pain, complete extension of the 3rd and 
4th MCP joints bilaterally, increased swelling on repetitive 
motion and during flare-ups, but without a significant 
diminishment of range of motion, extension of the 3rd and 4th 
PIP joints to a 10 degree flexion contracture bilaterally 
with pain, flexion of the 3rd and 4th PIP joints to 90 degrees 
bilaterally with pain, extension of the 3rd DIP joint to a 
seven degree flexion contracture bilaterally, and extension 
of the 4th DIP joint to a five degree flexion contracture 
bilaterally with two degrees of ulnar deviation..  The 
veteran was able to make a fist and had diminished grip 
strength of 4/5 bilaterally, but no fatigue, weakness or lack 
of endurance.  He had full range of motion and full strength 
of the wrist joints and thumb and 5th finger joints.  The 
examiner diagnosed osteoarthritis of the MCP, PIP and DIP 
joints.

The above evidence establishes that the veteran's left hand 
disability and right hand disability manifest as swelling, 
increased on repetitive motion and during flare-ups, 
diminished grip strength, limitation of motion with pain, and 
flexion contractures of the 3rd and 4th PIP and DIP joints.  
Such symptoms are contemplated in the 10 percent evaluations 
initially assigned the veteran's left hand and right hand 
disabilities.  

Under DCs 5010 and 5003, the limitation of motion shown in 
this case is to be rated under the DCs governing limitation 
of motion of the joints of the hands.  If, under those DCs, 
the limitation of motion is noncompensable, 10 percent 
evaluations are assignable under DC 5003 for each group of 
minor joints affected.

According to the most recent VA examiner, the veteran's hand 
disabilities cause a five degree loss of flexion of the 2nd 
MCP joints, a ten degree loss of extension of the 3rd and 4th 
PIP joints, a seven degree loss of extension of the 3rd DIP 
joints, and a five degree loss of extension of the 4th DIP 
joints.  Under both the former and revised rating criteria, 
this degree of limitation of motion is noncompensable and may 
not be considered tantamount to favorable or unfavorable 
ankylosis.  The assignment of 10 percent evaluations under DC 
5003 is thus appropriate.   

Evaluations in excess of 10 percent are not assignable under 
38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca, 8 Vet. 
App. at 202, because, as previously indicated, the 10 percent 
evaluations contemplate the functional loss caused by the 
veteran's left hand and right hand disabilities, including 
during flare-ups.  Moreover, there is no evidence of record 
of functional impairment additional to that which is noted 
above.

The veteran asserts that higher initial evaluations are 
warranted based on the deformities of his fingers.  However, 
there is no DC that allows for the assignment of a disability 
evaluation based on such deformities.  Rather, the applicable 
DCs in this case allow for the assignment of disability 
evaluations based on limitation of motion, including that 
which is caused by such deformities. 

The veteran also asserts that separate evaluations should be 
assigned for his osteoarthritis and his finger deformities.  
In this regard, the Board notes that it is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several DCs.  The 
critical element in permitting the assignment of several 
evaluations under various DCs is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different DCs, 
is to be avoided.  38 C.F.R. 
§ 4.14 (2005). 

In this case, there is no evidence of record indicating that 
the veteran's finger deformities cause any functional 
impairment other than swelling, diminished grip strength, and 
limitation of motion with pain, all of which is secondary to 
the arthritis and contemplated in the evaluations assigned 
under DC 5003.  In the past, the veteran has reported 
numbness, which would suggest neurological involvement; 
however, for years, no medical professional has confirmed 
such involvement.  If such were not the case, a separate 
evaluation for such involvement would be appropriate.  At 
present, however, there are no manifestations of the 
veteran's left hand and right hand deformities that are 
separate and distinct from the manifestations of his left and 
right hand osteoarthritis.  Accordingly, separate evaluations 
may not be assigned.

In exceptional cases, a higher initial evaluation is 
available on an extraschedular basis.  In this case, however, 
there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's service-connected left 
hand and right hand disabilities.  The veteran alleges that 
he has missed work days due to such disabilities.  However, 
the evidence does not establish that either of these 
disabilities, alone, causes marked interference with 
employment (beyond that contemplated in the evaluation 
assigned each disability).  The evidence also does not 
establish that either disability necessitates frequent 
periods of hospitalization.  The veteran's claims do not, 
therefore, present such exceptional or unusual disability 
pictures as to render impractical the application of the 
regular schedular standards and the Board is not required to 
remand these claims to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded higher 
evaluations in the future should either of his disability 
pictures change.  See 38 C.F.R. § 4.1.  At present, however, 
the criteria for initial evaluations in excess of 10 percent 
for degenerative joint disease of the 2nd, 3rd and 4th MCP, PIP 
and DIP joints, left and right hands, have not been met.  In 
reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect the disabilities have 
on the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2005).  The Board also considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there is no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.  Rather, as there is a preponderance of 
evidence against the veteran's claims for higher initial 
evaluations, such claims must be denied.




ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the 2nd, 3rd and 4th MCP, PIP and 
DIP joints, left hand, is denied.  

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the 2nd, 3rd and 4th MCP, PIP and 
DIP joints, right hand, is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


